DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 4/26/2022.
Claims 1-2, 5-7, 12, 15, 20-23, and 28 have been amended.
Claims 25-27 have been cancelled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2022 was filed after the mailing date of the non-final rejection on 1/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 12-13, 15, 22-24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewin, et al., “Theory and Design of Digital Computer System, 2nd Edition” and Regev et al. (US 2004/0128441).
With respect to claim 1 , Lewin teaches of an apparatus, comprising: an array of memory cells (page 201; memory devices have orthogonal layouts formed from arrays of repeated cells); and 
processing circuitry configured to: receive, from a host, a query for particular data stored in the array of memory cells (fig. 6.2, page 201-203, 302; a host controlled array processor accesses the static RAM using addressing structures to read from and write to the memory cells), 
wherein the particular data corresponds to a search key generated by the host (page 306; where an array control unit that causes each processing element to search for “the quantity X.”), and 
search portions of the array of memory cells for the particular data corresponding to the search key (page 306; where an array control unit that causes each processing element to search for “the quantity X.” If the processing element finds the requested value it sets its enable bit to 0.  The default state of the enable bit is set to 1); 
determine data stored in the portions of the array of memory cells that includes more bits that match corresponding bits in the search key than other data stored in the portions of the array of memory cells (page 306-307; If the processing element finds the requested value it sets its enable bit to 0.  The PEs whose enable bit remains 1 are the claimed other data); and 
transfer the data that includes more bits that match the corresponding bits in the search key than other data to the host (page 308; where a control unit fetching words or blocks of data), 
wherein the data that includes more bits that match the corresponding bits in the search key than the other data is not transferred to the host when an amount of bits in that data that do not match a corresponding bit in the search key is greater than the maximum mismatch bit count or less than the minimum mismatch bit count ().
Lewin fails to explicitly teach of (1) wherein the query has a maximum mismatch bit count and a minimum mismatch bit count set by the host; (2) wherein the data that includes more bits that match the corresponding bits in the search key than the other data is not transferred to the host when an amount of bits in that data that do not match a corresponding bit in the search key is greater than the maximum mismatch bit count or less than the minimum mismatch bit count
However, Regev teaches of processing circuitry configured to: receive, from a host, a query for particular data stored in the array of memory cells (fig. 1; paragraph 16-17; where a portion of the packet is decoded and search the CAM (claimed array of memory cells)), 
wherein the particular data corresponds to a search key generated by the host (paragraphs 8, 18, 21; where the CAM is searched to see if it contains a match to the search word decoded from the packet);
wherein the query has a maximum mismatch bit count and a minimum mismatch bit count set by the host (paragraph 21, 23; where number of bits in the error shift register should not exceed a maximum allowable number of mismatching bits (claimed maximum mismatch bit count) and where a word in the CAM array is a 100% match with the search word in the comparand, all words in the error shift register are ‘0’.  Thus a minimum mismatch bit count of zero); 
wherein the data that includes more bits that match the corresponding bits in the search key than the other data is not transferred to the host when an amount of bits in that data that do not match a corresponding bit in the search key is greater than the maximum mismatch bit count or less than the minimum mismatch bit count (paragraph 21-23; when the maximum allowable number of mismatching bits are exceeded, that particular memory word isn’t considered a match to the comparand, therefore that memory word won’t be returned as a match).
Lewin and Regev are analogous art because they are from the same field of endeavor, as they are directed to memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Lewin and Regev before the time of the effective filing of the claimed invention to incorporate the matching of words that contain a maximum number of mismatches with the search word in Lewin as taught in Regev.  Their motivation would have been to more quickly search the CAM (Regev, abstract).
With respect to claim 12, the combination of Lewin and Regev teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
With respect to claim 15, the combination of Lewin and Regev teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Regev also teaches of count a number of bits in each portion of the memory device that do not match the particular data denoted in the search key to determine data stored in the portions of the memory device that includes more bits that match corresponding bits in the query than other data stored in the portions of the memory device (paragraph 21-23; where the number of mismatching bits are counted in the error shift register and are used to identify words that more closely match the comparand).
	The reasons for obviousness are the same as those indicated above with respect to claim 1.
With respect to claim 23, the combination of Lewin and Regev teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Regev also teaches of wherein: the data that includes more bits that match the corresponding bits in the search key than the other data most closely matches the query is based at least in part on the results of a search at the memory device that includes a comparison of the search key and determination of mismatched data, relative to the search key, stored within the memory device (paragraph 21-23; where the number of mismatching bits are counted in the error shift register and are used to identify words that more closely match the comparand); and 
the data that includes more bits that match the corresponding bits in the search key than the other data is not received at the host when an amount of bits in that data that do not match a corresponding bit in the search key is greater than the maximum mismatch bit count for the query or less than the minimum mismatch bit count for the query (paragraph 21-23; when the maximum allowable number of mismatching bits are exceeded, that particular memory word isn’t considered a match to the comparand, therefore that memory word won’t be returned as a match).
The reasons for obviousness are the same as those indicated above with respect to claim 1.
With respect to claim 28, the combination of Lewin and Regev teaches of the limitations cited and described above with respect to claims 1, 15, and 23 for the same reasoning as recited with respect to claims 1, 15, and 23.
With respect to Claim 2, Lewin teaches wherein the processing circuitry is configured to determine the data that includes more bits match the corresponding bits in search key based on an amount of current conducted by the portions of the array of memory cells (page 203, 306-307; where a processing element finds the requested value it sets its enable bit to 0.  For those PE whose enable bit is 1, a control unit issues instruction to be performed.  For PE’s having an enable bit of 1, current flows through the element, which is a determination based on current showing search key correspondence).  
With respect to claim 3, Lewin teaches of wherein the amount of current conducted by a portion of the array of memory cells increases when more memory cells in that portion store data corresponding to bits in the search key (page 203, 306-307; where a processing element finds the requested value it sets its enable bit to 0.  For those PE whose enable bit is 1, a control unit issues instruction to be performed.  For PE’s having an enable bit of 1, current flows through the element, which is a determination based on current showing search key correspondence).
With respect to claim 4, Lewin teaches of wherein the amount of current conducted by a portion of the array of memory cells decreases when less memory cells in that portion store data corresponding to bits in the search key (page 203, 306-307; where a processing element finds the requested value it sets its enable bit to 0.  For those PE whose enable bit is 0, a control unit does not issue instructions to be performed.  For PE’s having an enable bit of 0, current does not flow through the element, which is a determination based on current showing search key correspondence).
With respect to claim 5, Lewin teaches of wherein the data stored in the portions of the array of memory cells that conduct more current are determined to include more bits that match the corresponding bits in the search key than the other data stored in the portions of the array of memory cells (page 203, 306-307; teaches an array control unit that causes each processing element to search for “the quantity X.”  If the element is found, then based on the enable bit, current flows through the cells)
With respect to claim 6, Lewin teaches of wherein the data stored in the portions of the array of memory cells that conduct less current are determined to include less bits that match the corresponding bits in the search key than the other data stored in the portions of the array of memory cells (page 203, 306-307; teaches an array control unit that causes each processing element to search for “the quantity X.” If the element is not found, showing a determination of not corresponding to the sought after value, then no current flows through the cell).
With respect to claim 7, Lewin teaches of wherein the processing circuitry is configured to store the data that includes more bits that match the corresponding bits in the search key than the other data in a separate memory device (page 199;  where the data is cached to SRAM).
With respect to claim 8, Lewin teaches of wherein the separate memory device is a static random-access memory (SRAM) memory device (page 199, 205-208; the memory device is a SRAM).  
With respect to claim 13, Lewin teaches of wherein the array of memory cells comprises a database (page 289; where associative processors as an architecture applying the text book’s concepts for database systems).  
With respect to claim 22, Lewin teaches of wherein the host is configured to determine which portions of the array of memory cells include more bits that match corresponding bits in the search key than other portions of the array of memory cells by comparing the data sent to the host to a search key (page 306; where an array control unit that causes each processing element to search for “the quantity X.”  If the processing element finds the requested value it sets its enable bit to 0.  The default state the enable bit is set to 1).  
With respect to claim 24, Lewin teaches of wherein the particular data is unencrypted (page 201-203, fig. 6.2; where there are addressing structures for reading from and writing to unencrypted memory cells).
Claim(s) 9-11, 18, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewin and Regev as applied to claim 28 above, and further in view of Trika et al (US 10,261,688).
With respect to claim 9, Lewin teaches of wherein the query for the particular data stored in the array of memory cells includes a query for data corresponding to a number of data fields, including: a logical block address (LBA) number; an LBA offset (page 245-246; memory mapping establishes a page map or page table that connects logical and physical addresses.  Addresses within the system are represented by a page address and an offset or line address.  Lewin’s reading of data, using the addressing scheme, is interpreted as a query.).
Lewin fails to explicitly teach of a count of bits that do not match corresponding bits in the search key.
However, Trika teaches of a count of bits that do not match corresponding bits in the search key (Abstract, fig. 8; Col. 6 Lines 55-65; performing search and replace operations at a storage controller where the parameters for the search and replace operation includes searching for a data pattern according to a template, data pattern length, bit mask, a logical block address range, a byte offset, and an alignment parameter.  Verdict bits can be provided to indicate data chunks in the memory that match the data pattern.  Additionally, Trika teaches its bit mask can also keep a count of bits that do not match corresponding bits in the search key as replacement pattern specifiers where a substitution pattern replaces portions of data in the memory that match the search pattern.).
Lewin, Regev, and Trika are analogous art because they are from the same field of endeavor, as they are directed to memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Lewin, Regev, and Trika before the time of the effective filing of the claimed invention to incorporate the bitmap search of Trika in the memory of the combination of Lewin and Regev.  Their motivation would have been to efficiently search the memory.
With respect to claim 10, Trika teaches of wherein the number of portions of the array of memory cells whose data can be stored in the separate memory device corresponds to an amount of data included in each of the data fields (Col. 6 Lines 13-24, Col. 6 Lines 55-65; replacement pattern specifiers where a substitution pattern replaces portions of data in the memory that match the search pattern.  The number of portions of the array of the memory cells is Trika’s pattern and the “cells whose data can be stored in a different memory” are the cells matching the search pattern that are stored in data chuck).  
The reasons for obviousness is the same as indicated above with respect to claim 9.
With respect to Claim 11, Trika teaches wherein the amount of data included in each of the data fields is defined by the host (Col. 6 Lines 5-12; where a host provides the search parameters).  
The reasons for obviousness is the same as indicated above with respect to claim 9.
With respect to claim 18, Trika teaches of wherein the query includes a command to search for the particular data in the memory device (Col. 6 Lines 5-12; Fig. 1; search command in a storage device).
The reasons for obviousness is the same as indicated above with respect to claim 9.
With respect to claim 29, the combination of Lewin and Regev  fails to explicitly teach of wherein the portions of the array of memory cells are pages of memory cells.
However, Trika teaches of wherein the portions of the array of memory cells are pages of memory cells (fig. 15; column 12, lines 24-37; where the memory array contains multiple cells in multiple rows (pages) and columns).
Lewin, Regev, and Trika are analogous art because they are from the same field of endeavor, as they are directed to memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Lewin, Regev, and Trika before the time of the effective filing of the claimed invention to incorporate the memory cell layout of Trika in the memory of the combination of Lewin and Regev.  Their motivation would have been to efficiently use the memory.
With respect to claim 30, Trika teaches of searching an entire page of memory cells in parallel (column 12, lines 38-58; where row decoder circuitry decodes a row of memory cells in parallel).
The reasons for obviousness is the same as recited above with respect to claim 29.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lewin and Regev as applied to claim 12 above, and further in view of Murray (US 2008/0189473). 
With respect to claim 14, Lewin fails to explicitly teach wherein the array of memory cells is a three- dimensional (3D) NAND array of memory cells.
However, Murray discloses wherein the array of memory cells is a three- dimensional (3D) NAND array of memory cells (paragraph 19; three dimensional NAND memory).  
Lewin, Regev, and Murray are analogous art because they are from the same field of endeavor, as they are directed to memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Lewin, Regev, and Murray before the time of the effective filing of the claimed invention to incorporate the 3d NAND memory of Murray in the memory of the combination of Lewin and Regev.  Their motivation would have been to increase the data storage density, reduce data transfer times, and increase reliability (Murray, paragraph 4).
Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewin and Regev as applied to claim 15 above and further in view of Mattsson et al. (US 2014/0090081).
With respect to claim 16, the combination of Lewin and Regev fails to explicitly teach of wherein the data stored in the portions of the memory device is encrypted.
However, Mattsson teaches of wherein the data stored in the portions of the memory device is encrypted (paragraph 23, 25; where the data is encrypted).
Lewin, Regev, and Mattsson are analogous art because they are from the same field of endeavor, as they are directed to memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Lewin, Regev, and Mattsson before the time of the effective filing of the claimed invention to incorporate the encryption of Mattsson in the memory of the combination of Lewin and Regev.  Their motivation would have been to increase the security (Mattsson, paragraph 25).
With respect to claim 17, Mattsson teaches of wherein the host is configured to decrypt the data stored in the host and the data stored in the memory device (paragraph 36, 40; where the operator can decrypt the results).
The reasons for obviousness are the same as those indicated above with respect to claim 16.
With respect to claim 19, Mattsson teaches of wherein the particular data denoted in the search key is encrypted (paragraph 40; where the search key is encrypted prior to searching the memory).
The reasons for obviousness are the same as those indicated above with respect to claim 16.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lewin and Regev as applied to claim 15 above and further in view of Min et al. (US 8,935,541).
With respect to claim 20, Lewin fails to explicitly teach wherein the memory device includes error correction circuitry configured to correct errors in the data that more closely matches the query.
However, Min teaches wherein the memory device includes error correction circuitry configured to correct errors in the data that more closely matches the query (Col. 3 Lines 28-47; where error checking and correction circuitry for correcting errors of a main array and any spare arrays).  
Lewin, Regev, and Min are analogous art because they are from the same field of endeavor, as they are directed to memory access.
It would have been obvious to one of ordinary skill in the art having the teachings of Lewin, Regev, and Min before the time of the effective filing of the claimed invention to incorporate the error correction circuity of Min in the memory of the combination of Lewin and Regev.  Their motivation would have been to increase data reliability by correcting the errors in the data (Min, Col. 3 Lines 28-47).
With respect to claim 21, Min teaches wherein the errors in the data that more closely matches the query are corrected before the data is sent to the host (Col. 3 Lines 28-47; error checking and correction circuitry for correcting errors of a main array and any spare arrays occurs in the memory, it is done before the data is provided to the host).  
The reasons for obviousness are the same as those indicated above with respect to claim 20.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gordon (US 6,618,281) discloses a CAM that ignores and corrects bit errors contained within when searching for a match.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138